DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered and while Examiner agrees that Benson and Schuh fail to disclose the displaying as claimed, Li (US 20180051552 A1) discloses this feature as discussed infra. Applicant’s argument that the amendments overcome the 112 rejections, this is not the case for claim 19 as discussed infra.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 19, the specification recites the calculation based on the single point as having a higher degree of curvature so the limitation requiring the BHA to be driven along the XYZ based calculation if the IA calculation has too high a curvature is not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 19 recites that the non-vector based calculation is employed if the vector based calculation has too great a curvature, when the specification recites that the vector based calculations result in a lower degree of curvature than non-vector based calculations in pgphs. 73, 74.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-5, 7, 8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 20160024847 A1) in light of Schuh (US 20030024738 A1) and Li (US 20180051552 A1).
With respect to claim 1, Benson discloses a drilling apparatus comprising: a drill string comprising a plurality of tubulars (pgph. 38, pipe, also drill collars are tubulars, also since connections are made (pgph. 156) this is the case); a bottom hole assembly (BHA) disposed at a distal end of the drill string (pgph. 38); a controller (144) in communication with the BHA, wherein the controller is configured to: identify a first steering target (one of 742, 741, 745, 747, 749, 757, 759, 751, and point where 752 would intersect 742); calculate a curvature limit of the BHA (pgph. 103, maximum directional change possible); determine whether the BHA can be driven to the first steering target using one of a straight line projection or a rotary drilling projection (pgph. 101, action taken only if it will take too long to bring nd rejection. Also, this path 750 is calculated to converge with the planned path 742 as discussed in pgph. 108 and not overshoot it which means the calculation is based on inclination and Azimuth (IA) coordinates); calculate a second path to the steering target (path 746 has no straight sections and is the maximum curvature which makes it non-vector based as discussed in the 112 second rejection above. Also, Benson discloses some paths will overshoot the path 742 in pgph. 108 and have to curve back to its which was what Applicant indicated in the most recent arguments was a distinction with the 3dj calculation which means it will initially intersect the path 742 at only a single point which will naturally have xyz coordinates) and determine a toolface angle and a distance to slide if the BHA cannot be driven to the first steering target using the one of the straight line projection or the rotary drilling projection (pgphs. 50, 54, 51, 48, and pgph. 149-151, Examiner notes that this limitation is not necessarily requires since it is followed by an if clause).
However, while path 746 of Benson has a target point 747 which will have an xyz coordinate Benson does not specifically disclose the calculation being based on the xyz coordinate.
Nevertheless, Schuh discloses two different calculation methods where one (represented in fig. 2) is based only on a target point with an xyz coordinate (shown in fig. 7 as east, north, and depth, analogous to the overshooting path mentioned by Benson in pgph. 108 where there is not enough time to build the curve to converge with the planned path) and the second calculation consists of two arcs with IA coordinates (INC(2-6) and AZ(2-6), table 2) in order to converge with a planned path/ take into account required IA coordinates at the target (see figs. 2, 3, 7, pgphs. 36, 37, tables 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used different calculation methods for the different paths of Benson depending on the scenario as taught by Schuh (figs. 2, 3, 7, pgphs. 36, 37, tables 1 and 2) in order to determine and reduce the complexity of optimum path calculations (pgphs. 14, 33, Schuh), and since this is the use of a known technique (path calculation techniques) in a similar method and device (directional drilling methods and devices where multiple paths to a target are contemplated) to improve it in the same way with predictable and obvious results.
While Benson discloses a display 250 for displaying information and also displays the paths in fig. 7C and Schuh displays paths in figs. 2-7, neither reference specifically discloses displaying these paths with the coordinates as claimed.
Nevertheless, Li discloses in pgphs. 337 and 298 and fin 29 displaying multiple calculated path options to a user on a GUI which includes the coordinates, inclination, and azimuths as claimed which are shown in fig. 29. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have displayed the calculated paths with their associated coordinates and A/I information using the GUI of Li shown in fig. 29 since this is the use of a known technique (displaying calculated paths for directional drilling corrections) in a similar method and device (directional drilling methods and devices where multiple paths to a target are contemplated) to improve it in the same way with predictable and obvious results.
With respect to claims 2 and 3, Benson discloses a display device (250) configured to display the determined toolface angle and distance to slide to a user and a sensor system connected to the drill string and configured to detect one or more measureable parameters of the BHA, the one or more measureable parameters indicative of a position and an orientation of the BHA in pgphs. 48-55.
With respect to claim 4, Benson discloses wherein the controller is further configured to: calculate the first optimized steering path (pgph. 112, path slightly less aggressive than path 750 and thus falls outside upper limit 754 which is upper limit on distance to converge) to the first steering target (742) using a TIA calculation (applicant has not defined a TIA calculation in the claims or fully defined a TIA calculation in the specification other than to say it has to do with azimuth, inclination, and depth and is a generally less aggressive or curved solution, and while these limitations are not being incorporated into the claims, for the sake of compact prosecution these guidelines are met by Benson); determine whether the BHA can be driven to the first steering target along the first optimized steering path (pgph. 112, path falls outside of upper limit of convergence so it cannot be implemented); and calculate a second optimized steering path (746) to the first steering target using a 3DJ calculation (since this path is the most aggressive it will be deemed the 3dJ solution) if the BHA cannot be driven to the first steering target along the first optimized steering path (given that this language follows an if clause, it is not required to be met by Benson to reject the claim. Nevertheless, Benson discloses this in pgphs. 103-105 and 112).
With respect to claim 5, Benson discloses wherein the controller is further configured to determine the distance to slide using the calculated curvature limit (pgph. 54 discloses that the controller has calculated a distance to slide and this distance uses the curvature limit especially if the path selected is 746 since path 746 is a representation of the path conforming to the curvature limit). 
With respect to claim 7, Benson discloses wherein the controller is further configured to identify a second steering target (second target 747, 749, 757, or 759 if first target is 754) if the BHA cannot be driven to the first steering target using the one of the straight line projection or the rotary drilling projection, wherein a distance between the second steering target and the BHA is greater than a distance between the first steering target and the BHA (as shown in fig. 7C).
With respect to claim 8, Benson discloses wherein the controller is further configured to determine whether the BHA can be driven to the second steering target using the one of the straight line projection or the rotary drilling projection (pgph. 100 and 103 show that the controller determines that reaching 747, 749, 757, or 759 necessitates a curve which means it has determined that the straight line 752 is not viable).
With respect to claim 10, Benson discloses wherein the controller is further configured to identify a third steering target (749, 757, 759 is second target is 747), wherein a distance between the third steering target and the BHA is greater than the distance between the second steering target and the BHA (fig. 7C shows this).
With respect to claim 11, Benson discloses wherein the controller is further configured to calculate a third optimized steering path to a third steering target using a ratio of 2:1 for iterations of TIA calculations compared to iterations of 3DJ calculations (pgphs. 100 and 106 disclose the controller making thousands of calculations, any of which could be characterized as TIA or 3DJ calculations given the lack of definition for the TIA and 3DJ calculations provided in the specification or claims.  Therefore, these calculations can be arbitrarily divided into a 2:1 ratio and deemed to be TIA and 3DJ calculations).
The limitations of claims 12-18 are substantially similar to those of claims 1-5, 7, 8, 10, and 11, rejected supra.
With respect to claim 19, Benson discloses a method of directing operation of a drilling system, comprising: identifying, with a controller in communication with the drilling system, a first steering target (747); determining, with the controller, a maximum possible curvature of a bottom hole assembly (BHA) of the drilling system (pgph. 103); calculating, with the controller, a first optimized steering path (744) to the first steering target using first vector based slide model calculation based on inclination and azimuth coordinates (path 744 discussed supra); driving the BHA along the first optimized steering path if the first optimized steering path is determined to have a curvature less than the maximum possible 
However, while path 744 of Benson has a target point 745 which will have an xyz coordinate Benson does not specifically disclose the calculation being based on the xyz coordinate.
Nevertheless, Schuh discloses two different calculation methods where one (represented in fig. 2) is based only on a target point with an xyz coordinate (shown in fig. 7 as east, north, and depth, analogous to the overshooting path mentioned by Benson in pgph. 108 where there is not enough time to build the curve to converge with the planned path which is most analogous to path 744) and the second calculation consists of two arcs with IA coordinates (INC(2-6) and AZ(2-6), table 2) in order to converge with a planned path/ take into account required IA coordinates at the target (see figs. 2, 3, 7, pgphs. 36, 37, tables 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used different calculation methods for the different paths of Benson depending on the scenario (such as the single arc of Schuh if there isn’t enough room to build the curve to converge as recited in pgph. 108 of Benson and the double arc  of Schuh if there is) as taught by Schuh (figs. 2, 3, 7, pgphs. 36, 37, tables 1 and 2) in order to determine and reduce the complexity of optimum path calculations (pgphs. 14, 33, Schuh), and since this is the use of a known technique (path calculation techniques) in a similar method and device (directional drilling methods and devices where multiple paths to a target are contemplated) to improve it in the same way with predictable and obvious results.
While Benson discloses a display 250 for displaying information and also displays the paths in fig. 7C and Schuh displays paths in figs. 2-7, neither reference specifically discloses displaying these paths with the coordinates as claimed.
Nevertheless, Li discloses in pgphs. 337 and 298 and fin 29 displaying multiple calculated path options to a user on a GUI which includes the coordinates, inclination, and azimuths as claimed which are shown in fig. 29. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have displayed the calculated paths with their associated coordinates and A/I information using the GUI of Li shown in fig. 29 since this is the use of a known technique (displaying calculated paths for directional drilling corrections) in a similar method and device (directional drilling methods and devices where multiple paths to a target are contemplated) to improve it in the same way with predictable and obvious results.
With respect to claim 20, Benson discloses identifying, with the controller, a second steering target (751); calculating, with the controller, a third optimized steering path (750) to the second steering .
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson and Schuh and Li as applied to claims 1 and 7 and further in view of Benson (US 20150006227 A1), hereinafter ‘227.
With respect to claims 6 and 9, Benson fails to disclose distances as claimed. Nevertheless, ‘227 discloses that paths (which are convergence paths for meeting up with target path 104) have the lengths claimed (pgph. 48 recites a 200 foot plan and a 400 foot plan which meet the limitations of claims 6 and 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have had the distances to the first and second targets of Benson be roughly 200 and 400 feet as taught by ‘227 since this is the application of a known technique in a similar method to improve it in the same way with predictable and obvious results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/24/2021